Title: From George Washington to Benjamin Tallmadge, 16 September 1780
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dear Sir
                            Head Quarters Bergen County 16th Sepr 1780.
                        
                        I have received yours of the 13th as I have your several late favors with their inclosures. It is impossible for
                            me, circumstanced as matters are, to give a positive answer to C— — juniors request, as I cannot, without knowing his
                            views, tell what are his expectations—Of this—both you and he may rest assured, that should he continue servicable and
                            faithful, and should the issue of our Affairs prove as favorable as we hope, I shall be ready to recommend him to the
                            public, if public employ should be his aim, and if not, that I shall think myself bound to represent his conduct in the
                            light it deserves, and procure him a compensation of another kind.
                        I shall take the first opportunity of sending you a further sum of Money for contingencies. I am Dear
                            Sir Your most obt Servt
                    Go: Washington